EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kriegsman on 3/2/2022.

The application has been amended as follows: 

Please cancel claims 38, and 40-45.

Claim 1, last 7th line, please delete “help” from the claim. 
Claim 1, at page 3 top second line, after the first “a third target,” please delete “ wherein the third target is identical to the first target, “. 
Claim 1, at the end, the last line, after “from its molecular weight”, please insert - - , said information further comprising expected abundances of the first and the second target in the sample  --. 
Claim 46, line 4,under step (b) first line, change “ contacting a sample” to - - contacting the sample --.

The following is a statement of reasons for the indication of allowable subject matter:  using multiplex beads array coupled with mass spectrometry to identify particular target molecules has been known and commonly practiced in the art. However, the current invention uses the common techniques, i.e. bead array and mass spectrometry, in a novel way to identify the target in a sample. The closest prior art is the cited reference of Cammarata, however Cammarato does not teach or suggest using an electronic medium mass decoding table where the table storage include molecular target and its fragments molecular weights, and especially the information of expected abundance of each target in a sample for identification purpose. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641